DETAILED ACTION
Information Disclosure Statement
Regarding Foreign Patent Document Cite No. 2 of the IDS filed 07/24/2020, the citation fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP 609 because the applicant has not provided a written English-language translation of a non-English-language document, or portion thereof. See 37 CFR 1.98(a)(3). The IDS has been placed in the application file, but the information referred to in Cite No. 2 has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing statement, including all certification requirements for statements under 37 CFR 1.98(a)(3)(H). See MPEP 609.04(a). The initialed and date copy of applicants’ IDS forms 1449 are attached to this instant Office Action.

Status of Claims 
Claims 5, 6, 8-10, and 19 are cancelled. Claims 1, 15, 20 are amended. Claims 1-4, 7, 11-18, and 20 are considered in this Office Action. Claims 1-4, 7, 11-18, and 20 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejections set forth in this office action.
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101.
Applicant’s amendment has be considered, an updated 35 U.S.C. 103 rejection will address applicant’s amendment.

Response to Argument
Applicant’s arguments with respect to the 101 rejection to claims have been considered, but are not persuasive. 
Applicant asserts under step 2A, Prong 1, the claims do not falls into any of the enumerated groupings of ineligible subject matter. In particular, "identifying a classifier that is obtained by performing training based on risk feature information of sample risk control events, the classifier comprising one or more decision trees," and "determining a risk determination result by classifying the risk control event based on the classifier and the plurality of pieces of risk feature information, wherein the risk determination result represents at least a determined risk level for the risk control event.", and thus the claims are directed to a technique that cannot practically be performed in the human mind.
The examiner respectfully disagrees. The amended limitation are not considered as additional elements, but part of the abstract idea and are considered under Step 2A Prong I. First the examiner notes that use decision tree to classify and train data can be done in the human mind and by pen or paper, which makes the amended limitation part of the abstract idea.   
The examiner further notes, under Step 2A Prong One, claims recite an abstract idea by reciting concepts that can be performed in the human mind which includes an observation, evaluation, judgement, opinion, which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, as well as fundamental economic principles or practices (i.e., mitigating risk) which falls into “Certain Methods of Organizing human activities”.  The disembodiment steps of generating a business model can be performed with the absence of computer.
Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for performing the abstract idea, which individually and collectively lack any discernible nexus to a technological result or improvement related there.
Further, these elements (i.e.., “computer implemented method” as recited in claim 1) have been fully considered, under Step 2A Prong II, however they are directed to the use of generic computing elements (Applicant’s specifications paragraph 0176 i.e.,  “ Processors for execution of a computer 
In response to applicant’s comparison of claim 1 to Example 39 (Claim 1) of the Subject Matter Eligibility Examples 37-42 which is found to be patent eligible as it integrates the abstract idea into a practical application, Examiner points the method claim (Example 39)  addresses the issue of the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image in a facial detection technology by using a combination of features to more robustly detect human faces. This provides a specific improvement over prior systems, resulting in improved facial detection systems, which provides a practical application. However, applicant’s claims do not configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological components whatsoever, but instead utilize a general purpose computer as a tool for gathering data, analyzing the data for risk determination result, and presenting the results of the analysis. Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for performing the abstract idea, which individually and collectively lack any discernible nexus to a technological result or improvement related there.
Independent claim 15 and 20 recite substantially the same limitation as independent claim 1, and therefore subject to the same rationale.
Accordingly, Applicant’s arguments concerning the 35 U.S.C. 101 are not persuasive and the rejection is therefore maintained and updated.

Examiner Notice
Claim 1 recites a Markush groups. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members.
Claim 1 recites
“determining a specific representation value of each piece of risk feature information including determining a feature dimension contribution representation value and/or one or more of an evidence importance representation value, a category determination contribution representation value, or a feature anomaly representation value, wherein determining the feature dimension contribution representation value of each piece of risk feature information comprises: determining a plurality of sets that correspond to a risk feature corresponding to the piece of risk feature information, wherein any risk feature information corresponding to the risk feature belongs to at least one of the plurality of sets; determining a set in the plurality of sets that comprises the piece of risk feature information; and determining the feature dimension contribution representation value of the piece of risk feature information based on a density of sample risk control events corresponding to the set that comprises the piece of risk feature information”;
	The examiner notes that the feature dimension contribution representation value is an alternative limitations part of the Markush group, which indicates that this limitation is not required, and therefore the wherein clause “wherein determining the feature dimension contribution representation value of each piece of risk feature information comprises…” is not required under broadest reasonable interpretation. See MPEP 2173.05(h). Claims 15 and 20 recite substantially the similar limitation and therefore subject to the same rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 11-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-4, 7, 11-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-4 and 7 and 11-14), non-transitory Computer readable medium (claims 15-18), and system (claim 20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in human mind including an observation, evaluation, judgement, opinion, which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, as well as fundamental economic principles or practices (i.e., mitigating risk) which falls into “Certain Methods of Organizing human activities”.  The disembodiment steps of generating a business model can be performed with the absence of computer. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional  A computer-implemented method for processing a risk control event, comprising: identifying a plurality of pieces of risk feature information associated with a risk control event; identifying a classifier that is obtain by performing training based on risk feature information of sample risk control events, the classifier comprising one or more decision trees, wherein each of at least some nodes of the one or more decision trees corresponds to a risk feature of the risk features information; determining a risk determination results by classifying the risk control event based on the classifier and the plurality of pieces if risk feature information,, wherein the risk determination result represents at least a determined risk level for the risk control event; determining a specific representation value of each piece of risk feature information including determining a feature dimension contribution representation value and/or one or more of an evidence importance representation value, a category determination contribution representation value, or a feature anomaly representation value, wherein determining the feature dimension contribution representation value of each piece of risk feature information comprises: determining a plurality of sets that correspond to a risk feature corresponding to the piece of risk feature information, wherein any risk feature information corresponding to the risk feature belongs to at least one of the plurality of sets; determining a set in the plurality of sets that comprises the piece of risk feature information; and  determining the feature dimension contribution representation value of the piece of risk feature information based on a density of sample risk control events corresponding to the set that comprises the piece of risk feature information; and determining a respective contribution representation value of each piece of risk feature information based on the specific representation value, wherein each contribution representation value specify a relative measure of contribution of a corresponding piece of risk feature information to the risk determination result; identifying, based at least on the respective contribution representation values, a plurality of pieces of evidence information that are related to the risk determination result and that are  each associated with a corresponding piece of risk feature information; and generating a user interface presentation that presents the risk determination result and each of one or more plurality of pieces of evidence information with the corresponding contribution value. Claims 15 and 20 recite substantially the similar limitation and therefore subject to the same rationale. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to generating a user interface presentation that presents the risk determination result and each of one or more plurality of pieces of evidence information with the corresponding contribution value, non-transitory computer readable medium (claim 15), system (claim 20), one or more computers, one or more computer memory devices, non-transitory, and  machine-readable media (claim 20) However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s specifications paragraph 0157 i.e., “…It should be understood that computer program instructions can be used to implement each process and/or each block in the flowcharts and/or the block diagrams and a combination of a process and/or a block in the flowcharts and/or the block diagrams. These computer program instructions can be provided for a general-purpose computer, a dedicated computer, an embedded processor, or a processor of another programmable data processing device to generate a machine, so that the instructions executed by the computer or the processor of the another programmable data processing device generate an apparatus for implementing a specific function in one or more procedures in the flowcharts and/or in one or more blocks in the block diagrams”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: non-transitory computer readable medium (claim 15), system (claim 20), one or more computers, one or more computer memory devices, non-transitory, and machine-readable media (claim 20), for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paragraph 0157 i.e., “…These computer program instructions can be provided for a general-purpose computer, a dedicated computer, an embedded processor, or a processor of another programmable data processing device to generate a machine, so that the instructions executed by the computer or the processor of the another programmable data processing device generate an apparatus for implementing a specific function in one or more procedures in the flowcharts and/or in one or more blocks in the block diagrams”) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.

The dependent claims 2-4, 7, and 11-14 and 16-19 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts performed in the human mind as well as certain method of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rui Yan (US 2011/0173116 A1, hereinafter “Yan”) in view Lisa C. Tidwell (US 2005/0125351 A1, hereinafter “Tidwell”).
Claims 1/15/20: 
Yan teaches: 
Identifying a plurality of pieces of risk feature information associated with a risk control event [0049 describes the received data is analyzed and identified and labeled “the good or non-fraudulent population is tagged with one label and the bad or fraudulent population is tagged with another”];  
identifying a classifier that is obtained by performing training based on risk feature information of sample risk control events[para. 42 parts of the fraud detection model 111 may be generated based on supervised training or data analysis that is based on data including historical transactions that have been identified as fraudulent or non-fraudulent ] the classifier comprising one or more decision trees, wherein each of the least some nodes of the one or more decisions tress corresponds to a risk feature of the risk feature information[While para. 0077 describes the type of techniques which are used in the determination of the classification of data as fraudulent or non-fraudulent, one of these techniques is decision tress. While para. 0081 models 112 or components of the models 112 that are based on decision trees. Decision trees are generated using a machine learning algorithm that uses a tree-like graph to predict an outcome. Learning is accomplished by partitioning the source set into subsets using an attribute value in a recursive manner. This recursive partitioning is finished when pre-selected stopping criteria are met. A decision tree is initially designed to solve classification problems using categorical variables. Examiner Notes: one of ordinary skill in the art would know that decision trees are popular for modeling data for classification purposes]; 
determining a risk determination result by classifying the risk control event bas on the classifier and the plurality of pieces of risk feature information[fig. 4 illustrates the risk determination result and the classification (i.e., severity level and risk score) and risk feature information (income employment, message, and recommendations columns) ]., wherein the risk determination result represents at least a determined risk level for the risk control event [fig. 3c describes applying models to generate risk scores and use it to determine risk levels as described in steps #344-348 and figure 4 i.e., severity column]; 
and generating a user interface presentation that presents the risk determination results and each of one or more of the plurality of pieces of evidence information with corresponding contribution representation value[fig. 3C  #350  and figure 4 represent a report of a risk control event based on risk determination result and evidence information. [0089] FIG. 4 is an example report that is generated by the risk detection and assessment system 100 using a combined model 112. As shown, the example report includes a combined score 402 and a plurality of risk indicators 404, 406, 408, 410, and 412.].
While Yan teaches receiving risk information and determining risk determination results, Yan do not explicitly teach the following, however, Tidwell teaches: 
determining a specific representation value of each piece of risk feature information including determining a feature dimension contribution representation value and/or one or more of an evidence importance representation value, a category determination contribution representation value, or a feature anomaly representation value, wherein determining the feature dimension contribution representation value of each piece of risk feature information comprises: determining a plurality of sets that correspond to a risk feature corresponding to the piece of risk feature information, wherein any risk feature information corresponding to the risk feature belongs to at least one of the plurality of sets; determining a set in the plurality of sets that comprises the piece of risk feature information; and determining the feature dimension contribution representation value of the piece of risk feature information based on a density of sample risk control events corresponding to the set that comprises the piece of risk feature information [fig. 4 illustrates contribution representation values (#420) of risk information (#410) and a respective measure of contribution (#430) of the plurality of pieces of risk feature such as positive pay (category determination contribution representation), wherein the assigned positive pay risk score reflects a perceived level of risk associated with approving a transaction with the assigned positive pay category. For example, in one embodiment, a positive pay category of MATCH is assigned a risk score of "500"; a positive pay category of PARTIAL MATCH is assigned a risk score of "10"; a positive pay category of NO MATCH is assigned a risk score of "-100"; a positive pay category of ITEM PAID, ITEM STOPPED, or ITEM VOIDED is assigned a risk score of "-1000"; and a positive pay category of DATA UNAVAIL is assigned a risk score of "50" as described in para. 0203], determining a respective contribution value of each piece of risk feature information based on specific representation value, wherein each contribution representation value specifying a relative measure of contribution of a corresponding piece of risk feature information to the risk determination result [fig. 4 illustrates contribution representation values (#420) of risk information (#410) and a respective measure of contribution (#430) of the plurality of pieces of risk feature which used on the risk determination result, wherein para. 0203 further provides evidence that there is respective contribution value for each risk feature information based om specific representation value i.e.,  positive pay category of MATCH is assigned a risk score of "500"]; and identifying, based at least on the respective contribution representation values, a plurality of pieces of evidence information that are related to the risk determination results and that are each associated with a corresponding piece of risk feature information [fig. 4 as a whole represents evidence information related to the risk determination result based on the contribution representation values and the risk feature information corresponding to the contribution representation values];
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine the determination of contribution representation values of the risk feature information taught in Tidwell with Yan in order to identify evidence information and determine results of the risk and fraud analysis, because the references are analogous and compatible since they are both directed fraud-detection and risk determination, Doing so will make the fraud-detection and risk associated with users’ account more efficient. 
Claim 7: 
While Yan does not explicitly teach the following, however, Tidwell teaches: 
The method according to claim 1, wherein identifying a plurality of pieces of evidence information ach associated with a corresponding piece of risk feature comprises: determining contribution representation values of the risk feature information [fig. 4 illustrates contribution representation values (#420) of risk information (#410) ]; identifying a ranking result by ranking the plurality of pieces risk feature information based on the respective contribution representation values [fig. 4 illustrates contribution representation values (#420) of risk information (#410) and ranking score (#440)]; and identifying, based on the ranking result, the plurality of pieces evidence information corresponding to the plurality of pieces risk feature information having a ranking result that satisfies one or more criteria [fig. 4 describes a evidence information corresponding to the risk feature information having a ranking result that satisfies a particular criteria, and using the evidence information as the evidence information related to the risk determination result, where if the ranking (440) needs to satisfy certain criteria (cutoff) in order to approve a transaction/event].
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine the determination of contribution representation values of the risk feature information and ranking result that satisfies a particular criteria taught in Tidwell with Yan in order to identify evidence information and determine results of the risk and fraud analysis, because the references are analogous and compatible since they are both directed fraud-detection and risk determination, Doing so will make the fraud-detection and risk associated with users’ account more efficient. 

Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rui Yan (US 2011/0173116 A1, hereinafter “Yan”) in view Lisa C. Tidwell (US 20050125351 A1, hereinafter “Tidwell”), as applied in claims 1 and 15, and further in view Jose San Pedro Wandelmer (US 2017/0039637 A1, hereinafter “Wandelmer”).
Claims 2/16: 
Yan does not explicitly teach the following, however, Wandelmer teaches:
The method according to claim 1, wherein the risk determination result includes a category for the risk control event [para. 0098 supervised classification methods are able to predict the probability of a customer belonging to the risky/non-risky class. (FIG. 3C)].
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine the categorization of risk events taught in Wandelmer with Yan/Duan/Tidwell in order to identify evidence information and determine results of the risk and fraud analysis, because the references are analogous and compatible since they are both directed fraud-detection and risk determination, Doing so will make the fraud-detection and risk associated with users’ account more efficient. 

Claim 3/17: 
Yan does not explicitly teach the following, however, Wandelmer teaches:
The method according to claim 2, wherein the category for the risk control event is a case or a non-case [para. 0098 supervised classification methods are able to predict the probability of a customer belonging to the risky/non-risky class. (FIG. 3C) ].
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine the categorization of risk events taught in Wandelmer with Yan in order to identify evidence information and determine results of the risk and fraud analysis, because the references are analogous and compatible since they are both directed fraud-detection and risk determination, Doing so will make the fraud-detection and risk associated with users’ account more efficient. 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rui Yan (US 2011/0173116 A1, hereinafter “Yan”) in view Lisa C. Tidwell (US 20050125351 A1, hereinafter “Tidwell”)., as applied in claims 1 and 15, and further in view Angell (US 2005/0182712 A1, hereinafter “Angell”).
Claim 4/18:
Yan does not explicitly teach the following, however, Angell teaches:
The method according to claim 1, wherein before generating case closing information for the risk control event, the method further comprises:  identifying a confidence level of the risk determination result; and determining that the confidence level of the risk determination result is not less than a specified threshold[para. 0041 describes determining confidence level of risk determination results (transaction records), where the minimum acceptable confidence level is higher than the minimum acceptable support level. Returning to credit card transactions as an example, the minimum support level may be set at 0.3 and the minimum confidence level set at 0.8 (threshold)].
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to combine the determination of confidence level of the risk results against a specified threshold taught in Angell with Yan in order to identify evidence information and determine results of the risk and fraud analysis, because the references are analogous and compatible since they are both directed fraud-detection and risk determination, Doing so will make the fraud-detection and risk associated with users’ account more efficient. 

Examiner Notice
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Such as Claim 1 and 8 which 11-14 depend on) and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8255971 B1
Authentication system and method
Webb; Timothy A. et al.
US 9152694 B1
Automated classification of applications for mobile devices
Padidar; Sasan et al.
US 20140114840 A1
AUTOMATED FRAUD DETECTION
Arnold; Robert E. et al.
US 20130024358 A1
FILTERING TRANSACTIONS TO PREVENT FALSE POSITIVE FRAUD ALERTS
CHOUDHURI; SOMNATH et al.
US 20100106611 A1
FINANCIAL TRANSACTIONS SYSTEMS AND METHODS
Paulsen; Kobus et al.
US 20080086409 A1
Fraud detection, risk analysis and compliance assessment
Moorman; John C. et al.
US 9626677 B2
Identification of computerized bots, and identification of automated cyber-attack modules
Turgeman; Avi et al.
US 20130339186 A1
Identifying Fraudulent Users Based on Relational Information
French; Steven Neal et al.
US 20020194119 A1
Method and apparatus for evaluating fraud risk in an electronic commerce transaction
Wright, William et al.
US 20060285665 A1
Method and apparatus for fraud detection
Wasserblat; Moshe et al.
US 20110225076 A1
METHOD AND SYSTEM FOR DETECTING FRAUDULENT INTERNET MERCHANTS
Wang; Xiaohang et al.
US 8548857 B2
Method and system for detection of credit card fraud
Stevison; William Jennings
US 20120203698 A1
Method and System for Fraud Detection and Notification
Duncan; Dustin et al.
US 7809650 B2
Method and system for providing risk information in connection with transaction processing
Bruesewitz; Belva J. et al.
US 20160019668 A1
Method for interactive visualization of decision assessment for entity on graphical user interface, involves generating the decision assessment model by a computer processor, where decision assessment model has set of circular sectors
ANANTHANPILLAI R et al.
US 9633201 B1
Methods and systems for fraud containment
Katz; Elazar
US 20080086342 A1
METHODS OF ASSESSING FRAUD RISK, AND DETERRING, DETECTING, AND MITIGATING FRAUD, WITHIN AN ORGANIZATION
CURRY; Edith L. et al.
US 20100094767 A1
Modeling Users for Fraud Detection and Analysis
Miltonberger; Tom
US 20080301019 A1
PREPAID CARD FRAUD AND RISK MANAGEMENT
Monk; Justin T.
US 7970640 B2
Purchasing optimization system
Eder; Jeff Scott
US 20150026061 A1
REAL TIME ANALYTICS SYSTEM
Siegel; Kevin et al.
US 20130346287 A1
RISK ANALYSIS OF MONEY TRANSFER TRANSACTIONS
Enzaldo; Robert et al.

SYSTEM AND METHOD OF DETECTING AND ASSESSING MULTIPLE TYPES OF RISKS RELATED TO MORTGAGE LENDING
Yan; Rui et al.
US 20070106582 A1
System and method of detecting fraud
Baker; James C. et al.
US 20150106260 A1
SYSTEM AND METHODS FOR GLOBAL BOARDING OF MERCHANTS
Andrews; Gavin Willard et al.
US 7287689 B2
Systems and methods for assessing the risk of a financial transaction using authenticating marks
Tidwell; Lisa C. et al.
US 20160078444 A1
SYSTEMS AND METHODS FOR PROVIDING FRAUD INDICATOR DATA WITHIN AN AUTHENTICATION PROTOCOL
Tomasofsky; Christian P. et al.
US 7668776 B1
Systems and methods for selective use of risk models to predict financial risk
Ahles; Daniel
US 8255971 B1
Authentication system and method
Webb; Timothy A. et al.
US 9152694 B1
Automated classification of applications for mobile devices
Padidar; Sasan et al.
NPL 
Risk-adjusted valuation of R&D projects
F. Peter Boer

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683